                                   1

                                   2

                                   3

                                   4

                                   5                       IN THE UNITED STATES DISTRICT COURT

                                   6                   FOR THE NORTHERN DISTRICT OF CALIFORNIA

                                   7

                                   8   USA,                                   Case No. 18-cr-00319-CRB-1
                                   9               Plaintiff,
                                                                              JURY INSTRUCTIONS
                                  10          v.
                                  11   HOWARD DIXON,
                                  12               Defendant.
Northern District of California
 United States District Court




                                  13

                                  14

                                  15

                                  16

                                  17

                                  18
                                  19

                                  20

                                  21

                                  22

                                  23

                                  24

                                  25

                                  26
                                  27

                                  28
                                   1                          Duties of Jury to Find Facts and Follow Law
                                   2

                                   3          Members of the jury, now that you have heard all the evidence, it is my duty to
                                   4   instruct you on the law that applies to this case. A copy of these instructions will be
                                   5   available in the jury room for you to consult.
                                   6          It is your duty to weigh and to evaluate all the evidence received in the case and, in
                                   7   that process, to decide the facts. It is also your duty to apply the law as I give it to you to
                                   8   the facts as you find them, whether you agree with the law or not. You must decide the
                                   9   case solely on the evidence and the law. Do not allow personal likes or dislikes, sympathy,
                                  10   prejudice, fear, or public opinion to influence you. You should also not be influenced by
                                  11   any person’s race, color, religion, national ancestry, or gender, sexual orientation,
                                  12   profession, occupation, celebrity, economic circumstances, or position in life or in the
Northern District of California
 United States District Court




                                  13   community. You will recall that you took an oath promising to do so at the beginning of
                                  14   the case.
                                  15          You must follow all these instructions and not single out some and ignore others;
                                  16   they are all important. Please do not read into these instructions or into anything I may
                                  17   have said or done any suggestion as to what verdict you should return—that is a matter
                                  18   entirely up to you.
                                  19

                                  20

                                  21

                                  22

                                  23

                                  24

                                  25

                                  26
                                  27

                                  28
                                                                                        2
                                         Charge Against Defendant Not Evidence—Presumption of Innocence—Burden of
                                   1
                                                                            Proof
                                   2

                                   3            The indictment is not evidence. The defendant has pleaded not guilty to the charges.

                                   4   The defendant is presumed to be innocent unless and until the government proves the

                                   5   defendant guilty beyond a reasonable doubt. In addition, the defendant does not have to

                                   6   testify or present any evidence. The defendant does not have to prove innocence; the

                                   7   government has the burden of proving every element of the charges beyond a reasonable

                                   8   doubt.

                                   9

                                  10

                                  11

                                  12
Northern District of California
 United States District Court




                                  13

                                  14

                                  15

                                  16

                                  17

                                  18
                                  19

                                  20

                                  21

                                  22

                                  23

                                  24

                                  25

                                  26
                                  27

                                  28
                                                                                      3
                                   1                              Defendant’s Decision Not to Testify
                                   2

                                   3          A defendant in a criminal case has a constitutional right not to testify. In arriving at
                                   4   your verdict, the law prohibits you from considering in any manner that the defendant did
                                   5   not testify.
                                   6

                                   7

                                   8

                                   9

                                  10

                                  11

                                  12
Northern District of California
 United States District Court




                                  13

                                  14

                                  15

                                  16

                                  17

                                  18
                                  19

                                  20

                                  21

                                  22

                                  23

                                  24

                                  25

                                  26
                                  27

                                  28
                                                                                      4
                                   1                                    Reasonable Doubt—Defined
                                   2

                                   3            Proof beyond a reasonable doubt is proof that leaves you firmly convinced the
                                   4   defendant is guilty. It is not required that the government prove guilt beyond all possible
                                   5   doubt.
                                   6            A reasonable doubt is a doubt based upon reason and common sense and is not
                                   7   based purely on speculation. It may arise from a careful and impartial consideration of all
                                   8   the evidence, or from lack of evidence.
                                   9            If after a careful and impartial consideration of all the evidence, you are not
                                  10   convinced beyond a reasonable doubt that the defendant is guilty, it is your duty to find the
                                  11   defendant not guilty. On the other hand, if after a careful and impartial consideration of all
                                  12   the evidence, you are convinced beyond a reasonable doubt that the defendant is guilty, it
Northern District of California
 United States District Court




                                  13   is your duty to find the defendant guilty.
                                  14

                                  15

                                  16

                                  17

                                  18
                                  19

                                  20

                                  21

                                  22

                                  23

                                  24

                                  25

                                  26
                                  27

                                  28
                                                                                       5
                                   1                              Direct and Circumstantial Evidence
                                   2

                                   3          Evidence may be direct or circumstantial. You are to consider both direct and
                                   4   circumstantial evidence. Either can be used to prove any fact. The law makes no
                                   5   distinction between the weight to be given to either direct or circumstantial evidence. It is
                                   6   for you to decide how much weight to give to any evidence.
                                   7

                                   8

                                   9

                                  10

                                  11

                                  12
Northern District of California
 United States District Court




                                  13

                                  14

                                  15

                                  16

                                  17

                                  18
                                  19

                                  20

                                  21

                                  22

                                  23

                                  24

                                  25

                                  26
                                  27

                                  28
                                                                                     6
                                   1                                What Is Evidence
                                   2

                                   3   The evidence you are to consider in deciding what the facts are consists of:
                                   4   (1) the sworn testimony of any witness;
                                   5   (2) the exhibits received in evidence; and
                                   6   (3) any facts to which the parties have agreed.
                                   7

                                   8

                                   9

                                  10

                                  11

                                  12
Northern District of California
 United States District Court




                                  13

                                  14

                                  15

                                  16

                                  17

                                  18
                                  19

                                  20

                                  21

                                  22

                                  23

                                  24

                                  25

                                  26
                                  27

                                  28
                                                                              7
                                   1                                      What Is Not Evidence
                                   2

                                   3          In reaching your verdict you may consider only the testimony and exhibits received
                                   4   in evidence. The following things are not evidence and you may not consider them in
                                   5   deciding what the facts are:
                                   6          1. Questions, statements, objections, and arguments by the lawyers are not
                                   7   evidence. The lawyers are not witnesses. Although you must consider a lawyer’s questions
                                   8   to understand the answers of a witness, the lawyer’s questions are not evidence. Similarly,
                                   9   what the lawyers have said in their opening statements, will say in their closing arguments,
                                  10   and at other times is intended to help you interpret the evidence, but it is not evidence. If
                                  11   the facts as you remember them differ from the way the lawyers state them, your memory
                                  12   of them controls.
Northern District of California
 United States District Court




                                  13          2. Any testimony that I have excluded, stricken, or instructed you to disregard is not
                                  14   evidence.
                                  15          3. Anything you may have seen or heard when the court was not in session is not
                                  16   evidence. You are to decide the case solely on the evidence received at the trial.
                                  17

                                  18
                                  19

                                  20

                                  21

                                  22

                                  23

                                  24

                                  25

                                  26
                                  27

                                  28
                                                                                      8
                                   1                                     Credibility of Witnesses
                                   2

                                   3          In deciding the facts in this case, you may have to decide which testimony to
                                   4   believe and which testimony not to believe. You may believe everything a witness says, or
                                   5   part of it, or none of it.
                                   6          In considering the testimony of any witness, you may take into account:
                                   7          (1) the opportunity and ability of the witness to see or hear or know the things
                                   8   testified to;
                                   9          (2) the witness’s memory;
                                  10          (3) the witness’s manner while testifying;
                                  11          (4) the witness’s interest in the outcome of the case, if any;
                                  12          (5) the witness’s bias or prejudice, if any;
Northern District of California
 United States District Court




                                  13          (6) whether other evidence contradicted the witness’s testimony;
                                  14          (7) the reasonableness of the witness’s testimony in light of all the evidence; and
                                  15          (8) any other factors that bear on believability.
                                  16          Sometimes a witness may say something that is not consistent with something else
                                  17   he or she said. Sometimes different witnesses will give different versions of what
                                  18   happened. People often forget things or make mistakes in what they remember. Also, two
                                  19   people may see the same event but remember it differently. You may consider these
                                  20   differences, but do not decide that testimony is untrue just because it differs from other
                                  21   testimony.
                                  22          However, if you decide that a witness has deliberately testified untruthfully about
                                  23   something important, you may choose not to believe anything that witness said. On the
                                  24   other hand, if you think the witness testified untruthfully about some things but told the
                                  25   truth about others, you may accept the part you think is true and ignore the rest.
                                  26          The weight of the evidence as to a fact does not necessarily depend on the number
                                  27   of witnesses who testify. What is important is how believable the witnesses were, and how
                                  28   much weight you think their testimony deserves.
                                                                                      9
                                                                   Opinion Evidence, Expert Witness
                                   1

                                   2
                                              You have heard testimony from Officer Tursi and Doctor Galloway who testified to
                                   3
                                       opinions and the reasons for their opinions. This opinion testimony is allowed because of
                                   4
                                       the education or experience of these witnesses.
                                   5
                                              Such opinion testimony should be judged like any other testimony. You may accept
                                   6
                                       it or reject it, and give it as much weight as you think it deserves, considering the witness’s
                                   7   education and experience, the reasons given for the opinion, and all the other evidence in
                                   8   the case.
                                   9

                                  10

                                  11

                                  12
Northern District of California
 United States District Court




                                  13

                                  14

                                  15

                                  16

                                  17

                                  18
                                  19

                                  20

                                  21

                                  22

                                  23

                                  24

                                  25

                                  26
                                  27

                                  28
                                                                                     10
                                                                  Impeachment Evidence—Witness
                                   1

                                   2

                                   3         You have heard evidence that Samuel Vaughn, a witness, has been convicted of

                                   4   certain crimes. You may consider this evidence in deciding whether or not to believe this

                                   5   witness and how much weight to give to the testimony of this witness.

                                   6

                                   7

                                   8

                                   9

                                  10

                                  11

                                  12
Northern District of California
 United States District Court




                                  13

                                  14

                                  15

                                  16

                                  17

                                  18
                                  19

                                  20

                                  21

                                  22

                                  23

                                  24

                                  25

                                  26
                                  27

                                  28
                                                                                   11
                                   1                                     Activities Not Charged
                                   2

                                   3          You are here only to determine whether the defendant is guilty or not guilty of the
                                   4   charges in the indictment. The defendant is not on trial for any conduct or offense not
                                   5   charged in the indictment.
                                   6

                                   7

                                   8

                                   9

                                  10

                                  11

                                  12
Northern District of California
 United States District Court




                                  13

                                  14

                                  15

                                  16

                                  17

                                  18
                                  19

                                  20

                                  21

                                  22

                                  23

                                  24

                                  25

                                  26
                                  27

                                  28
                                                                                    12
                                                             Other Crimes, Wrongs or Acts of Defendant
                                   1

                                   2

                                   3          You have heard evidence that the defendant committed other crimes not charged
                                   4   here. You may consider this evidence only for its bearing, if any, on the question of the
                                   5   defendant’s intent, motive, opportunity, knowledge, and for no other purpose. While you
                                   6   may consider this evidence for these purposes, you may not consider this evidence as
                                   7   evidence of the defendant’s propensity to commit a crime.
                                   8

                                   9

                                  10

                                  11

                                  12
Northern District of California
 United States District Court




                                  13

                                  14

                                  15

                                  16

                                  17

                                  18
                                  19

                                  20

                                  21

                                  22

                                  23

                                  24

                                  25

                                  26
                                  27

                                  28
                                                                                    13
                                   1                  Separate Consideration of Multiple Counts—Single Defendant
                                   2

                                   3         A separate crime is charged against the defendant in each count. You must decide
                                   4   each count separately. Your verdict on one count should not control your verdict on any
                                   5   other count.
                                   6

                                   7

                                   8

                                   9

                                  10

                                  11

                                  12
Northern District of California
 United States District Court




                                  13

                                  14

                                  15

                                  16

                                  17

                                  18
                                  19

                                  20

                                  21

                                  22

                                  23

                                  24

                                  25

                                  26
                                  27

                                  28
                                                                                   14
                                   1                                      Knowingly—Defined
                                   2

                                   3          An act is done knowingly if the defendant is aware of the act and does not act
                                   4   through ignorance, mistake, or accident. The government is not required to prove that the
                                   5   defendant knew that his acts or omissions were unlawful. You may consider evidence of
                                   6   the defendant’s words, acts, or omissions, along with all the other evidence, in deciding
                                   7   whether the defendant acted knowingly.
                                   8

                                   9

                                  10

                                  11

                                  12
Northern District of California
 United States District Court




                                  13

                                  14

                                  15

                                  16

                                  17

                                  18
                                  19

                                  20

                                  21

                                  22

                                  23

                                  24

                                  25

                                  26
                                  27

                                  28
                                                                                    15
                                   1                                        Duty to Deliberate
                                   2

                                   3          When you begin your deliberations, elect one member of the jury as your
                                   4   foreperson who will preside over the deliberations and speak for you here in court.
                                   5          You will then discuss the case with your fellow jurors to reach agreement if you can
                                   6   do so. Your verdict, whether guilty or not guilty, must be unanimous.
                                   7          Each of you must decide the case for yourself, but you should do so only after you
                                   8   have considered all the evidence, discussed it fully with the other jurors, and listened to the
                                   9   views of your fellow jurors.
                                  10          Do not be afraid to change your opinion if the discussion persuades you that you
                                  11   should. But do not come to a decision simply because other jurors think it is right.
                                  12          It is important that you attempt to reach a unanimous verdict but, of course, only if
Northern District of California
 United States District Court




                                  13   each of you can do so after having made your own conscientious decision. Do not change
                                  14   an honest belief about the weight and effect of the evidence simply to reach a verdict.
                                  15          Perform these duties fairly and impartially. Do not allow personal likes or dislikes,
                                  16   sympathy, prejudice, fear, or public opinion to influence you. You should also not be
                                  17   influenced by any person’s race, color, religion, national ancestry, or gender, sexual
                                  18   orientation, profession, occupation, celebrity, economic circumstances, or position in life
                                  19   or in the community.
                                  20          It is your duty as jurors to consult with one another and to deliberate with one
                                  21   another with a view towards reaching an agreement if you can do so. During your
                                  22   deliberations, you should not hesitate to reexamine your own views and change your
                                  23   opinion if you become persuaded that it is wrong.
                                  24

                                  25

                                  26
                                  27

                                  28
                                                                                     16
                                   1    Controlled Substance—Possession With Intent to Distribute (21 U.S.C. § 841(a)(1))
                                   2

                                   3          The defendant is charged in the indictment with Count One, possession of heroin
                                   4   with intent to distribute in violation of Section 841(a)(1) of Title 21 of the United States
                                   5   Code, Count Two, possession of cocaine with intent to distribute in violation of Section
                                   6   841(a)(1) of Title 21 of the United States Code, and Count Three, possession of
                                   7   methamphetamine with intent to distribute in violation of Section 841(a)(1) of Title 21 of
                                   8   the United States Code. In order for the defendant to be found guilty of any of these
                                   9   counts, the government must prove each of the following elements beyond a reasonable
                                  10   doubt as to a count:
                                  11          First, the defendant knowingly possessed the drug specified in Counts One, Two,
                                  12   and Three; and
Northern District of California
 United States District Court




                                  13          Second, the defendant possessed it with the intent to distribute it to another person.
                                  14          The government is not required to prove the amount or quantity of heroin, cocaine,
                                  15   or methamphetamine. It need only prove beyond a reasonable doubt that there was a
                                  16   measurable or detectable amount of heroin, cocaine, or methamphetamine.
                                  17          It does not matter whether the defendant knew that the substance was heroin,
                                  18   cocaine, or methamphetamine. It is sufficient that the defendant knew that it was some
                                  19   kind of federally controlled substance.
                                  20          To “possess with intent to distribute” means to possess with intent to deliver or
                                  21   transfer possession of heroin, cocaine, or methamphetamine to another person, with or
                                  22   without any financial interest in the transaction.
                                  23

                                  24

                                  25

                                  26
                                  27

                                  28
                                                                                     17
                                   1                                      Possession—Defined
                                   2

                                   3          A person has possession of something if the person knows of its presence and has
                                   4   physical control of it, or knows of its presence and has the power and intention to control
                                   5   it.
                                   6

                                   7

                                   8

                                   9

                                  10

                                  11

                                  12
Northern District of California
 United States District Court




                                  13

                                  14

                                  15

                                  16

                                  17

                                  18
                                  19

                                  20

                                  21

                                  22

                                  23

                                  24

                                  25

                                  26
                                  27

                                  28
                                                                                    18
                                   1                                    Lesser Included Offense
                                   2

                                   3          The crimes of possession with intent to distribute heroin, cocaine, or
                                   4   methamphetamine include the lesser crimes of simple possession of heroin, cocaine, or
                                   5   methamphetamine. If (1) any of you are not convinced beyond a reasonable doubt that the
                                   6   defendant is guilty of possession with intent to distribute heroin as charged in Count One,
                                   7   cocaine in Count Two, or methamphetamine in Count Three and (2) all of you are
                                   8   convinced beyond a reasonable doubt that the defendant is guilty of the lesser crime of
                                   9   simple possession of heroin, cocaine, or methamphetamine, you may find the defendant
                                  10   guilty of simple possession of heroin, cocaine, or methamphetamine.
                                  11          In order for the defendant to be found guilty of the lesser crimes of simple
                                  12   possession of heroin, cocaine, or methamphetamine, the government must prove the
Northern District of California
 United States District Court




                                  13   following elements beyond a reasonable doubt:
                                  14

                                  15          That on or about March 9, 2018, the defendant knowingly possessed a substance
                                  16   containing a detectable amount of heroin, cocaine, or methamphetamine.
                                  17

                                  18
                                  19

                                  20

                                  21

                                  22

                                  23

                                  24

                                  25

                                  26
                                  27

                                  28
                                                                                    19
                                   1                       Consideration of Evidence—Conduct of the Jury
                                   2

                                   3          Because you must base your verdict only on the evidence received in the case and
                                   4   on these instructions, I remind you that you must not be exposed to any other information
                                   5   about the case or to the issues it involves. Except for discussing the case with your fellow
                                   6   jurors during your deliberations:
                                   7          Do not communicate with anyone in any way and do not let anyone else
                                   8   communicate with you in any way about the merits of the case or anything to do with it.
                                   9   This includes discussing the case in person, in writing, by phone or electronic means, via
                                  10   email, text messaging, or any Internet chat room, blog, website or other feature. This
                                  11   applies to communicating with your family members, your employer, the media or press,
                                  12   and the people involved in the trial. If you are asked or approached in any way about your
Northern District of California
 United States District Court




                                  13   jury service or anything about this case, you must respond that you have been ordered not
                                  14   to discuss the matter and to report the contact to the court.
                                  15          Do not read, watch, or listen to any news or media accounts or commentary about
                                  16   the case or anything to do with it; do not do any research, such as consulting dictionaries,
                                  17   searching the Internet or using other reference materials; and do not make any
                                  18   investigation or in any other way try to learn about the case on your own.
                                  19          The law requires these restrictions to ensure the parties have a fair trial based on the
                                  20   same evidence that each party has had an opportunity to address. A juror who violates
                                  21   these restrictions jeopardizes the fairness of these proceedings. If any juror is exposed to
                                  22   any outside information, please notify the court immediately.
                                  23

                                  24

                                  25

                                  26
                                  27

                                  28
                                                                                     20
                                   1                                         Use of Notes
                                   2

                                   3         Some of you have taken notes during the trial. Whether or not you took notes, you
                                   4   should rely on your own memory of what was said. Notes are only to assist your memory.
                                   5   You should not be overly influenced by your notes or those of your fellow jurors
                                   6

                                   7

                                   8

                                   9

                                  10

                                  11

                                  12
Northern District of California
 United States District Court




                                  13

                                  14

                                  15

                                  16

                                  17

                                  18
                                  19

                                  20

                                  21

                                  22

                                  23

                                  24

                                  25

                                  26
                                  27

                                  28
                                                                                   21
                                   1                             Jury Consideration of Punishment
                                   2

                                   3         The punishment provided by law for this crime is for the court to decide. You may
                                   4   not consider punishment in deciding whether the government has proved its case against
                                   5   the defendant beyond a reasonable doubt.
                                   6

                                   7

                                   8

                                   9

                                  10

                                  11

                                  12
Northern District of California
 United States District Court




                                  13

                                  14

                                  15

                                  16

                                  17

                                  18
                                  19

                                  20

                                  21

                                  22

                                  23

                                  24

                                  25

                                  26
                                  27

                                  28
                                                                                  22
                                   1                                           Verdict Form
                                   2

                                   3          A verdict form has been prepared for you. After you have reached unanimous
                                   4   agreement on a verdict, your foreperson should complete the verdict form according to
                                   5   your deliberations, sign and date it, and advise the bailiff that you are ready to return to the
                                   6   courtroom.
                                   7

                                   8

                                   9

                                  10

                                  11

                                  12
Northern District of California
 United States District Court




                                  13

                                  14

                                  15

                                  16

                                  17

                                  18
                                  19

                                  20

                                  21

                                  22

                                  23

                                  24

                                  25

                                  26
                                  27

                                  28
                                                                                      23
